                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

CLIFFORD L. MOODY, III
ADC #653750                                                                  PLAINTIFF

V.                               CASE NO. 4:19-CV-787-LPR-BD

LUCAS EMBERTON                                                            DEFENDANT

                                          ORDER

       The parties have reached an agreement in this matter and have filed a stipulation

for dismissal, requesting that Mr. Moody’s claims be DISMISSED, with prejudice.

(Docket entry #13) Accordingly, Mr. Moody’s claims are DISMISSED, with prejudice.

Mr. Moody’s motion to amend his complaint (#11) is DENIED as moot. The Clerk is

instructed to close this case.

       IT IS SO ORDERED, this 3rd day of December, 2019.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
